         Case 4:19-cv-00626-KGB Document 24 Filed 09/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ERIC DESHON WILLIAMS                                                                    PLAINTIFF

v.                               Case No. 4:19-cv-00626-KGB

ANNE GARDNER, Assistant                                                             DEFENDANTS
U.S. Attorney, et al.

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Eric Deshon Williams’s complaint is dismissed without prejudice. The relief sought is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 29th day of September, 2020.




                                                              Kristine G. Baker
                                                              United States District Judge
